DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application, No. 16/820268, has claims 1-20 pending.

Priority / Filing Date
Applicant’s claim for priority of parent application No. 14/672,478 (now Pat. No. US 10621218) is acknowledge. The effective filing date of the instant application is March 30, 2015.

Abstract
The abstract of the disclosure is acceptable for examination purposes.

Drawings
The drawings received on March 16, 2020 are acceptable for examination purposes.


Claim Objections
Claim 16 is objected for not having a period to indicate the end of the claim.

Notes
Claim 1 recites a method for compiling and updating FAQs. The claim is not directed to an abstract idea because it can be integrated in a practical application per step 2A of the “abstract idea” analysis to generate or update a set of FAQ based on user feedback associated with a catchword or catchphrase regarding a product issue. The claim at least recites additional elements that are not insignificant extra-solution activity and not a well-understood, routine, and conventional function per step 2B of the “abstract idea” analysis (i.e., retrieving messages over a network having a catchphrase or a catchword associated with a topic, and generating and or updating a FAQ collection by including a first subset of response to an issue based on feedback expressing user sentiment). Further, the claimed steps are not practically implemented by a human mind, and the claim does not recite mathematical formulas or any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 15 recites an apparatus with at least one hardware processor for implementing a non-abstract idea of claim 1. Thus, claim 15 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-15 of Pat. No. 10,621,218.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of compiling and updating a collect of FAQs based on user feedback associated with at least one retrieved catchword or catchphrase.
Claims 1-20 of the instant application recite similar limitations and claims 1-8 of ‘218 as being compared in the table below. For the purpose of illustration, only claims 1-14 (method claims) of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims are different variations (i.e., apparatus) of claims 1-14 and are therefore not compared for simplicity purposes.
Instant Application
Pat. No. US 10,621,218
Claim 1
A computer implemented method comprising: 

receiving a selection of at least one social media channel, wherein each social media channel includes a plurality of messages originated by a community of users and stored on a server, and wherein the plurality of messages being accessible via a communication network; 

retrieving at least some of the plurality of messages from the at least one social media channel via the communication network, wherein the retrieved messages are identified for retrieval as messages having one or more of at least one catchword or at least one catchphrase with each catchword and catchphrase associated with a topic of a plurality of topics; 

analyzing the retrieved messages to form a plurality of topical issue clusters; 

at least one of generating or updating a frequently asked questions (FAQ) collection, including selecting, for inclusion in the FAQ collection, a first subset of responses to an issue identified by at least one user of the community of users based on feedback expressing user sentiment of the at least one user submitted via the at least one social media channel; and 










transmitting the generated or updated FAQ to a storage location accessible to the community of users.
Claim 1
A computer implemented method comprising: 

receiving a selection of at least one social media channel, wherein each social media channel includes a plurality of messages originated by a community of users and stored on a server, and wherein the plurality of messages being accessible via a communication network; 

retrieving at least some of the plurality of stored messages from the at least one social media channel via the communication network, wherein the retrieved messages are identified for retrieval as messages having one or more of at least one catchword or at least one catchphrase with each catchword and catchphrase associated with a topic of a plurality of topics; 
analyzing the retrieved messages to form a plurality of topical issue clusters; 

at least one of generating or updating a collection of frequently asked questions (FAQ), including selecting, for inclusion in the FAQ collection, a first subset of responses to an issue identified by at least one user of the community of users based on feedback expressing user sentiment of the at least one user submitted via the at least one social media channel, wherein each topical issue cluster is associated with at least one topic of the plurality of topics, wherein each topic of the plurality of topics relates to at least one of use, installation or maintenance of a product or service, and wherein each topical issue cluster includes at least one issue identified by the community of users and at least one resolution of the issue identified by the community of users; and 

transmitting the generated or updated FAQ to a storage location accessible to the community of users.
Claim 2
The method of claim 1, wherein each topical issue cluster is associated with at least one topic of the plurality of topics.
Claim 1
…wherein each topical issue cluster is associated with at least one topic of the plurality of topics…
Claim 3
The method of claim 1, wherein each topic of the plurality of topics relates to at least one of use, installation or maintenance of a product or service.
Claim 1
…wherein each topic of the plurality of topics relates to at least one of use, installation or maintenance of a product or service…
Claim 4
The method of claim 1, wherein each topical issue cluster includes at least one issue identified by the community of users and at least one resolution of the issue identified by the community of users.
Claim 1
…wherein each topical issue cluster includes at least one issue identified by the community of users and at least one resolution of the issue identified by the community of users…
Claim 5
The method of claim 1, wherein the generating or updating the FAQ collection includes performing statistical analysis to select a subset of topical issues identified by the community of users at a higher frequency than other topical issues identified by the community of users.
Claim 2
The method of claim 1, wherein the generating or updating the FAQ collection includes performing statistical analysis to select a subset of topical issues identified by the community of users at a higher frequency than other topical issues identified by the community of users.
Claim 6
The method of claim 5, wherein the subset is selected based on one of a percentage or a numerical threshold.
Claim 3
The method of claim 2, wherein the subset is selected based on one of a percentage or a numerical threshold.
Claim 7
The method of claim 1, further comprising: retrieving the at least one catchword or the at least one catchphrase.
Claim 4
The method of claim 1, further comprising: retrieving the at least one catchword or the at least one catchphrase.
Claim 8
The method of claim 1, wherein the generating or updating the FAQ collection further includes selecting a second subset of responses for exclusion from the FAQ collection according to the feedback.
Claim 5
The method of claim 1, wherein the generating or updating the FAQ collection further includes selecting a second subset of responses for exclusion from the FAQ collection according to the feedback.
Claim 9
The method of claim 1, wherein the generating or updating the FAQ collection includes transmitting an alert to at least one validating agent for at least one of approval or editing of the first subset of responses.
Claim 6
The method of claim 1, wherein the generating or updating the FAQ collection includes transmitting an alert to at least one validating agent for at least one of approval or editing of the first subset of responses.
Claim 10
The method of claim 1, wherein the generating or updating the FAQ collection includes transmitting an alert to at least one validating agent to initiate review of at least one of the topical issue clusters.
Claim 7
The method of claim 1, wherein the generating or updating the FAQ collection includes transmitting an alert to at least one validating agent to initiate review of at least one of the topical issue clusters.
Claim 11
The method of claim 1, wherein the generating or updating the FAQ collection includes transmitting an alert to at least one member of the community of users to initiate at least one of review or editing of a question component, a response component, or both the question component and the response component of at least one of the topical issue clusters.
Claim 8
The method of claim 1, wherein the generating or updating the FAQ collection includes transmitting an alert to at least one member of the community of users to initiate at least one of review or editing of a question component, a response component, or both the question component and the response component of at least one of the topical issue clusters.
Claim 12
The method of claim 11, further including selecting, as at least one user to review a topical issue cluster, a user who identified an issue applicable to the topic issue cluster.
Claim 9
The method of claim 8, further including selecting, as at least one user to review a topical issue cluster, a user who identified an issue applicable to the topic issue cluster.
Claim 13
The method of claim 11, further including selecting, as at least one user to review a topical issue cluster, a user who identified a resolution applicable to the topical issue cluster.
Claim 10
The method of claim 8, further including selecting, as at least one user to review a topical issue cluster, a user who identified a resolution applicable to the topical issue cluster.
Claim 14
The method of claim 1, wherein analyzing the retrieved messages to form of the plurality of topical issue clusters comprises partitioning social media channel messages into homogenous groups based on at least one clustering algorithm from among a partitioning clustering algorithm, hierarchical clustering algorithm, distance-based clustering algorithm and density-based clustering algorithm.
Claim 11
The method of claim 1, wherein analyzing the retrieved messages to form of the plurality of topical issue clusters comprises partitioning social media channel messages into homogenous groups based on at least one clustering algorithm from among a partitioning clustering algorithm, hierarchical clustering algorithm, distance-based clustering algorithm and density-based clustering algorithm.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of compiling and updating a collect of FAQs based on user feedback associated with at least one retrieved catchword or catchphrase.




	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-15 of ‘218 to arrive at claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (Pub. No. US 2016/0196561, filed on January 6, 2015; hereinafter Iyer) in view of Alonso et al. (Pub. No. US 2016/0203225, filed on January 11, 2015; hereinafter Alonso).


Regarding claims 1, and 15, Iyer clearly shows and discloses a computer implemented method (Abstract); and an apparatus comprising: at least one processor; and a memory having stored therein machine executable instructions, that when executed by the at least one processor, cause the apparatus to implement the method (Figures 1 & 9 and corresponding texts), wherein the method comprising: 
receiving a selection of at least one social media channel, wherein each social media channel includes a plurality of messages originated by a community of users and stored on a server, and wherein the plurality of messages being accessible via a communication network (the messaging thread summary may indicate that the user prefers FACEBOOK™ to other social media system. Thus, if the user posts a question on the entity's website, a representative from the entity may respond to the user's question by posting a social media message on the user's FACEBOOK™ social media feed, [0083], [0092]-0093], [0107]-[0108]); 
retrieving at least some of the stored messages from the at least one social media channel via the communication network (The messaging thread analyzer 216 can also track trends by classification type. For example, the messaging thread analyzer 216 can track the number of questions asked and answered over the past week, month, etc. Further, the messaging thread analyzer 216 can determine the number of complaints over time, both total complaints and complaints on a product level. Other identified trends can include arising issues, frequent complaints, top solutions, trending products, etc, [0088]. The message classification system 110 may organize messaging threads corresponding to product issues with the Model Z phone in one sub-group and messaging threads corresponding to product issues with Application X in another sub-grouping. Alternatively, the message classification system 110 may classify messaging threads corresponding to product issues with the Model Z phone in a different classification group than messaging threads corresponding to product issues with Application X, [0123]); 
at least one of generating or updating, by a processor, a collection of frequently asked questions (FAQ) (The messaging thread analyzer 216 can also determine whether to post or copy a resolved and/or successful messaging thread to a support forum for the benefit of other users. For example, the messaging thread analyzer 216 can determine that a higher number of users found a particular messaging thread helpful. As such, the messaging thread analyzer 216 can copy the messaging thread to a FAQ help section, [0085]) by analyzing the retrieved messages to form a plurality of topical issue clusters (the message classification system 110 may organize messaging threads corresponding to product issues with the Model Z phone in one sub-group and messaging threads corresponding to product issues with Application X in another sub-grouping. Alternatively, the message classification system 110 may classify messaging threads corresponding to product issues with the Model Z phone in a different classification group than messaging threads corresponding to product issues with Application X, [0123]), 
wherein each topical issue cluster is associated with at least one topic of the plurality of topics (the message classification system 110 may classify messaging threads corresponding to product issues with the Model Z phone in a different classification group than messaging threads corresponding to product issues with Application X, [0123]), 
wherein each topic of the plurality of topics relates to at least one of use, installation or maintenance of a product or service (Figure 3B);
generating or updating a FAQ including selecting a first subset of responses to an issue identified by at least one user of the community of users, based on feedback expressing user sentiment of the at least one user submitted via the at least one social media channel (The messaging thread analyzer 216 can also determine whether to post or copy a resolved and/or successful messaging thread to a support forum for the benefit of other users. For example, the messaging thread analyzer 216 can determine that a higher number of users found a particular messaging thread helpful. As such, the messaging thread analyzer 216 can copy the messaging thread to a FAQ help section, [0085]. Figure 5 shows user Nate posted a solution regarding a product issue and the sentiment in his solution is positive as “I just updated and the boot up speed is now amazing! Thanks for the tip.”, [0122]-[0128]. As used herein, the term “sentiment” refers to a view, attitude, or opinion regarding a topic. Sentiments can be positive, negative, or neutral. For example, a social media message can have a positive sentiment if the social media message casts a product or service in a positive light, [0040])); and
transmitting the generated or updated FAQ to a storage location accessible to the community of users (an entity can use the message classification system to better provide satisfactory customer service to a customer as well as change a customer's sentiment about the entity's product from negative to positive. Further, when an entity successfully resolves a customer's concern, the message classification system can assist the entity in identifying beneficial solutions and re-posting the social media messages for the benefit of other customers, such as on a F.A.Q. (frequently asked questions) section of the entity's website, [0036]). 
Alonso then discloses the retrieved messages are identified for retrieval from the stored messages as messages having one or more of at least one catchword or at least one catchphrase with each catchword and catchphrase associated with a topic of a plurality of topics (At block 506, the user post may further be evaluated to determine whether the user post includes subject matter (i.e., an event-related topic) that is related to the desired event. In the case that the user post is text-based, a taxonomy of words and phrases related to the desired event may be used in pattern matching to determine a likelihood that the user post is related to the desired event. The taxonomy may include phrases (slogans, mottos, catch-phrases, etc.) that people were/are known to user with regard to the desired event, [0033]-[0037]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Alonso with the teachings of Iyer for the purpose of extracting and organizing quantitative content with a corresponding topic in regard to a particular, desired event, from a body of user posts based at least in part on content of the user posts.
Regarding claims 2, and 16, Iyer further discloses wherein each topical issue cluster is associated with at least one topic of the plurality of topics (the messaging thread organizer 210 may detect one or more messages in the group of messages 310 that share a common context. For example, the messaging thread organizer 210 may detect the different conversations 316a-c as different contexts, [0097]. The messaging thread classifier 212 may analyze the first messaging thread 318a and identify content corresponding to the Model Z Phone. The messaging thread classifier 212 may also identify questions regarding the Model Z Phone. As such, the messaging thread classifier 212 may classify the first messaging thread 318a as a Product Q&A, with the product being the Model Z Phone, [0130]). 
Regarding claim 3, Iyer further discloses wherein each topic of the plurality of topics relates to at least one of use, installation or maintenance of a product or service (Figure 5 shows a plurality of topics regarding a product’s questions and issues), [0013]).
Regarding claim 7, Alonso further discloses retrieving the at least one catchword or the at least one catchphrase (Figures 4-6 show processes to analyze user posts within a textual corpus wherein at least one of slogans, mottos, and catchphrases are used/retrieved for analysis).
Regarding claim 14, Alonso further discloses retrieving the at least one catchword or the at least one catchphrase (At block 506, the user post may further be evaluated to determine whether the user post includes subject matter (i.e., an event-related topic) that is related to the desired event. In the case that the user post is text-based, a taxonomy of words and phrases related to the desired event may be used in pattern matching to determine a likelihood that the user post is related to the desired event. The taxonomy may include phrases (slogans, mottos, catch-phrases, etc.) that people were/are known to user with regard to the desired event, [0033]-[0037]).
Iyer then teaches analyzing the retrieved messages to form of the plurality of topical issue clusters comprises partitioning social media channel messages into homogenous groups based on at least one clustering algorithm from among a partitioning clustering algorithm, hierarchical clustering algorithm, distance-based clustering algorithm and density-based clustering algorithm (The machine-learning algorithm may use one or more factors in determining if any messages share a common context. Examples of factors include, but are not limited to, messages associated with a particular user, messages linked to previous messages, messages having similar keywords, messages posted within a specific timeframe, messages having a common tag, messages including greetings/closing, etc, [0060]).
Claims 4-6, 8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Alonso and further in view of Agarwal et al. (Pub. No. US 2008/0104065, published on May 1, 2008; hereinafter Agarwal).
Regarding claims 4, and 17 Agarwal then discloses wherein each topical issue cluster includes at least one issue identified by the community of users and at least one resolution of the issue identified by the community of users (if an FAQ host wished to create a list of the four most frequently asked questions about fixing problems with a particular computer monitor, the FAQ host could designate parameters about "fixing problems" with the particular monitor. Subsequently, the selecting component 210 could mine the question and answer pairs in the database 212 to locate the four most frequently requested question and answer pairs dealing with fixing the particular monitor. These four question and answer pairs could then be sent to an FAQ-generating component 218 (discussed below) and listed on the particular web site, [0041]).

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Argawal with the teachings of Iyer, as modified by Alonso, for the purpose of dynamically creating and updating a list of questions and answers of at least one web service based on feedback or rating associated with the questions and/or answers provided by users associated with the at least one web service.
Regarding claim 5, Agarwal further discloses the generating or updating a FAQ includes performing statistical analysis to select a subset of topical issues identified by the community of users at a higher frequency than other topical issues identified by the community of users (suppose a first question and answer pair on the FAQ list is designated as the most frequently accessed, and later it is determined that a second question and answer pair not listed on the FAQ list is accessed more frequently. The selecting component 210 can then substitute the second pair on the FAQ list for the first pair, [0042]). 
Regarding claim 6, Agarwal further discloses the subset is selected based on one of a percentage or a numerical threshold (suppose a first question and answer pair on the FAQ list is designated as the most frequently accessed, and later it is determined that a second question and answer pair not listed on the FAQ list is accessed more frequently. The selecting component 210 can then substitute the second pair on the FAQ list for the first pair, [0042]. The frequency ranking need not be limited to numerical recordings. Instead, well-known methods of designation data, such as keywords (e.g., highly requested), hexadecimal values (e.g., AAAA FFFF), may be used to indicate the frequency ranking, [0036]). 
Regarding claims 8, and 18, Agarwal further discloses selecting a second subset of responses for exclusion from the FAQ collection according to the feedback (suppose a first question and answer pair on the FAQ list is designated as the most frequently accessed, and later it is determined that a second question and answer pair not listed on the FAQ list is accessed more frequently. The selecting component 210 can then substitute the second pair on the FAQ list for the first pair. In another example, the selecting component 210 may automatically replace a question and answer pair on the FAQ list with a more recent question and answer pair. In an embodiment, question and answer pairs on the FAQ list are updated or replaced by a feed reader that reads a rich site summary (RSS) feed, [0042]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Alonso and further in view of Clark et al. (Pub. No. US 2014/0172883, filed on March 11, 2013; hereinafter Clark).
Regarding claim 9, Clark then discloses the generating or updating a FAQ includes transmitting an alert to at least one validating agent for at least one of approval or editing of the first subset of responses (Evidence classification 117 stores relationships between evidence from the corpus 114, the question context, and the predictive features. Based on these stored relationships, the QA application may monitor the underlying evidence for a change. If a change is detected, and the QA application 112 determines that the change undermines a degree of confidence in response generated using the evidence, the QA application 112 may reprocess the questions, or alert users to the change, [0031]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Clark with the teachings of Iyer, as modified by Alonso, for the purpose of storing relationship of questions and answers in a database and updating the relationship in view of changes corresponding to either the stored questions or stored answers.
Claims 10-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Alonso and further in view of Bierner et al. (Pub. No. US 2013/0297625, published on November 7, 2013; hereinafter Bierner).

Regarding claim 10, Bierner then discloses the generating or updating a FAQ includes transmitting an alert to at least one validating agent to initiate review of at least one of the topical issue clusters (The answer is provided to the user. The answer may be displayed on a web page (e.g., an answer page), provided via a chat session, provided via a voice or text message, provided via video, provided by a software application, provided by other social media means (e.g., social networking sites where the user has a personal profile or page), or provided by telephone, mobile phone, or VoIP. Upon review of answers posted in response to a question, the user decides if any of the answers are acceptable to the use, [0043]-[0044]). 



It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Bierner with the teachings of Iyer, as modified by Alonso, for the purpose of monitoring online information sources and triggering an update of presented aggregated information based on a change to the data at least one of the information sources.
Regarding claim 11, Bierner further discloses the generating or updating a FAQ includes transmitting an alert to at least one member of the community of users to initiate at least one of review or editing of a question component, a response component, or both a question component and a response component of at least one of the topical issue clusters (The answer is provided to the user. The answer may be displayed on a web page (e.g., an answer page), provided via a chat session, provided via a voice or text message, provided via video, provided by a software application, provided by other social media means (e.g., social networking sites where the user has a personal profile or page), or provided by telephone, mobile phone, or VoIP. Upon review of answers posted in response to a question, the user decides if any of the answers are acceptable to the use, [0043]-[0044]). 
Regarding claim 12, Bierner further discloses selecting, as at least one user to review a topical issue cluster, a user who identified an issue applicable to the topic issue cluster (The answer is provided to the user. The answer may be displayed on a web page (e.g., an answer page), provided via a chat session, provided via a voice or text message, provided via video, provided by a software application, provided by other social media means (e.g., social networking sites where the user has a personal profile or page), or provided by telephone, mobile phone, or VoIP. Upon review of answers posted in response to a question, the user decides if any of the answers are acceptable to the use, [0043]-[0044]). 
Regarding claim 19, Bierner further discloses transmitting an alert to at least one of a validating agent or a member of the community of users to initiate review of at least one of the topical issue clusters (The answer is provided to the user. The answer may be displayed on a web page (e.g., an answer page), provided via a chat session, provided via a voice or text message, provided via video, provided by a software application, provided by other social media means (e.g., social networking sites where the user has a personal profile or page), or provided by telephone, mobile phone, or VoIP. Upon review of answers posted in response to a question, the user decides if any of the answers are acceptable to the use, [0043]-[0044]). 
Regarding claim 20, Bierner further discloses initiating review of a topical issue cluster, a user who identified an issue applicable to the topic issue cluster or who identified a resolution applicable to the topical issue cluster (The answer is provided to the user. The answer may be displayed on a web page (e.g., an answer page), provided via a chat session, provided via a voice or text message, provided via video, provided by a software application, provided by other social media means (e.g., social networking sites where the user has a personal profile or page), or provided by telephone, mobile phone, or VoIP. Upon review of answers posted in response to a question, the user decides if any of the answers are acceptable to the use, [0043]-[0044]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Alonso in view of Bierner and further in view of Cragun (Pub. No. US 2004/0165705, published on August 26, 2004).

Regarding claim 13, Cragun then discloses selecting, as at least one user to review a topical issue cluster, a user who identified a resolution applicable to the topical issue cluster (The broadcast server 148 then searches at block 610 for a list of subscribers ("experts") who have answered similar questions in the past and/or have had those answers accepted by the sender, [0043]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Cragun with the teachings of Iyer, as modified by Alonso and Bierner, for the purpose of improving quality of a question and answer messages by repeatedly sending messages in different subscriber groups.
Claims 1-2, and 15-16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Chua et al. (Pub. No. US 2013/0024457, published on January 24, 2013; hereinafter Chua) in view of Alonso in view of Iyer.

Regarding claims 1, and 15, Chua clearly shows and discloses a computer implemented method (Abstract); and an apparatus comprising: at least one processor; and a memory having stored therein machine executable instructions, that when executed by the at least one processor, cause the apparatus to implement the method (Figures 1-2 and corresponding texts), wherein the method comprising: 
receiving a selection of at least one social media channel, wherein each social media channel includes a plurality of messages originated by a community of users and stored on a server, and wherein the plurality of messages being accessible via a communication network (The FAQ generator 130 comprises one or more computing devices which communicate with the one or more data sources 110A, 110B and/or the one or more CQA sources 115A, 115B via the network 120. CQA data comprises user-generated question-answer pairs structured so that one or more answers are associated with a question. A CQA source 115 may associate stored question-answer pairs with a topic, theme or other category to facilitate subsequent data retrieval, [0014]-[0016]); 
retrieving at least some of the stored messages from the at least one social media channel via the communication network (a Frequently Asked Question (FAQ) generator 130 retrieves data from one or more data sources 110A, 110B and one or more Community Question Answering (CQA) sources 115A, 115B and generates FAQ data from the retrieved data, [0012]); 
at least one of generating or updating, by a processor, a collection of frequently asked questions (FAQ) by analyzing the retrieved messages to form a plurality of topical issue clusters (the feature classifier 320 retrieves CQA data from one or more CQA sources 115A, 115B using one or more terms associated with themes from the generated thematic hierarchy. In one embodiment, the feature classifier 320 retrieves data from one or more CQA sources 115A, 115B associated with each theme from the thematic hierarchy. For example the feature classifier 320 issues a query for a theme according to the thematic hierarchy to one or more CQA sources 115A, 115B to collect data for a topic from one or more CQA sources 115A, 115B, [0022]-[0025]), 
wherein each topical issue cluster is associated with at least one topic of the plurality of topics (the feature classifier 320 retrieves CQA data from one or more CQA sources 115A, 115B using one or more terms associated with themes from the generated thematic hierarchy. In one embodiment, the feature classifier 320 retrieves data from one or more CQA sources 115A, 115B associated with each theme from the thematic hierarchy. For example the feature classifier 320 issues a query for a theme according to the thematic hierarchy to one or more CQA sources 115A, 115B to collect data for a topic from one or more CQA sources 115A, 115B, [0025]), 
wherein each topic of the plurality of topics relates to at least one of use, installation or maintenance of a product or service (a topic may be a product name and themes associated with the topic may be different features of the product, [0013]).
Alonso then discloses the retrieved messages are identified for retrieval from the stored messages as messages having one or more of at least one catchword or at least one catchphrase with each catchword and catchphrase associated with a topic of a plurality of topics (At block 506, the user post may further be evaluated to determine whether the user post includes subject matter (i.e., an event-related topic) that is related to the desired event. In the case that the user post is text-based, a taxonomy of words and phrases related to the desired event may be used in pattern matching to determine a likelihood that the user post is related to the desired event. This likelihood can then be combined with any confidence value already associated with the user post to modify, as appropriate, the level of confidence that the user post is related to the desired event. The taxonomy may include phrases (slogans, mottos, catch-phrases, etc.) that people were/are known to user with regard to the desired event. At decision block 508, a determination is made as to whether the user post is (or likely is) related or corresponds to the desired event. In one embodiment, this may be a true/false determination according to whether the user posts meets one or more criteria of the above-described process (e.g., within a specific time period, subject matter confirmed to be that of the event, etc.). At block 502, once the iteration process has processed all user posts, the routine 500 proceeds to block 512 where the corpus of user posts corresponding or relating to the event (those not filtered out from further processing by routine 500) is returned, [0033]-[0037]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Alonso with the teachings of Chua for the purpose of extracting and organizing quantitative content with a corresponding topic in regard to a particular, desired event, from a body of user posts based at least in part on content of the user posts.
Iyer then discloses:
generating or updating a FAQ including selecting a first subset of responses to an issue identified by at least one user of the community of users, based on feedback expressing user sentiment of the at least one user submitted via the at least one social media channel (The messaging thread analyzer 216 can also determine whether to post or copy a resolved and/or successful messaging thread to a support forum for the benefit of other users. For example, the messaging thread analyzer 216 can determine that a higher number of users found a particular messaging thread helpful. As such, the messaging thread analyzer 216 can copy the messaging thread to a FAQ help section, [0085]. Figure 5 shows user Nate posted a solution regarding a product issue and the sentiment in his solution is positive as “I just updated and the boot up speed is now amazing! Thanks for the tip.”, [0122]-[0128]. As used herein, the term “sentiment” refers to a view, attitude, or opinion regarding a topic. Sentiments can be positive, negative, or neutral. For example, a social media message can have a positive sentiment if the social media message casts a product or service in a positive light, [0040])); and
transmitting the generated or updated FAQ to a storage location accessible to the community of users (an entity can use the message classification system to better provide satisfactory customer service to a customer as well as change a customer's sentiment about the entity's product from negative to positive. Further, when an entity successfully resolves a customer's concern, the message classification system can assist the entity in identifying beneficial solutions and re-posting the social media messages for the benefit of other customers, such as on a F.A.Q. (frequently asked questions) section of the entity's website, [0036]). 
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Iyer with the teachings of Chua, as modified by Alonso, for the purpose of allowing for improved customer service through intelligent classification of social media messages to classify and organize the detected messages into a messaging thread and assist an entity in improving social media customer service.
Regarding claims 2, and 16, Chua further discloses wherein each topical issue cluster is associated with at least one topic of the plurality of topics (the feature classifier 320 retrieves CQA data from one or more CQA sources 115A, 115B using one or more terms associated with themes from the generated thematic hierarchy. In one embodiment, the feature classifier 320 retrieves data from one or more CQA sources 115A, 115B associated with each theme from the thematic hierarchy. For example the feature classifier 320 issues a query for a theme according to the thematic hierarchy to one or more CQA sources 115A, 115B to collect data for a topic from one or more CQA sources 115A, 115B, [0025]). 
Relevant Prior Art
The following references are deemed relevant to the claims:
Aravamudhan et al. (Pub. No. US 2016/0246885) teaches where agents receive suggestions of knowledge documents while interacting with a customer, customer/satisfaction at the end of the interaction may be used to implicitly determine relevance of the document. For example, a high (or low) customer satisfaction after using the document may be used to imply a positive for negative) feedback for the document that was used. Customer profile information may be used in determining, the weight of the feedback to be implied based on the customer satisfaction information.
Bastide et al. (Pub. No. US 2016/0196334) teaches applying a semantic analysis tool or automatic authorship profiling tool to obtain user profile information for the end user submitting each question to a forum. The context extraction processing may identify additional contextual information for each submitted question, such as key terms, focus, lexical answer type (LAT) information, sentiment, synonyms, and/or other specified terms. In addition to extracting context information, the processing may capture and store any comments, sentiments, or other feedback provided by an end user in response to the computed answer.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

        /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                January 24, 2022